UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7402



SHAMEKE WALKER,

                                            Plaintiff - Appellant,

          versus


MARSHALL   PITTS,  Lieutenant,  Broad   River
Correctional   Institution;  HERMAN   WRIGHT,
Sergeant; WILLIAM CAMLIN; LLOYD B. JACKSON,
Officer,

                                           Defendants - Appellees,


          and


C. J. CEPAK, Warden; JOHN MAXCY, Major; PERCY
JONES, Captain,

                                                          Defendants,



JACK M. CLARKE,

                                                  Party in Interest.


Appeal from the United States District Court for the District of
South Carolina, at Greenville.   Joseph F. Anderson, Jr., Chief
District Judge. (CA-01-3173-17-6)


Submitted:   January 30, 2004          Decided:     February 26, 2004


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Shameke Walker, Appellant Pro Se.    William Elvin Hopkins, Jr.,
William James Johnson, MCCUTCHEN, BLANTON, JOHNSON & BARNETTE,
L.L.P., Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Shameke   Walker   appeals    the   district   court’s   order

entering judgment for Defendants in accordance with the jury’s

verdict in this 42 U.S.C. § 1983 (2000) action alleging the

excessive use of force.      We have reviewed the record and other

materials before us and find no reversible error.         The parties’

versions of events were contradictory.        We will not disturb the

jury’s credibility determination in favor of the Defendants, nor

will we weigh the evidence anew.         Accordingly, we affirm. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               AFFIRMED




                                - 3 -